Exhibit 10.28 SECURITY AGREEMENT THIS SECURITY AGREEMENT (“ Agreement ”) is made as of this 31 st day of July, 2013, but made effective as of September 1, 2013, by and between CYCLONE - WHE, LLC , an Ohio limited liability company, and CYCLONE PERFORMANCE, LLC , a Florida limited liability company (each of the foregoing sometimes individually referred to as a “ Company ” and all of them sometimes collectively hereinafter referred to as the “ Companies ”), in favor of Secured Party GLOBAL CREDIT MASTER FUND, LP , a Cayman Islands limited partnership (the “ Secured Party ”). RECITALS WHEREAS , pursuant to a Securities Purchase Agreement dated of even date herewith between Cyclone Power Technologies, Inc., a Florida corporation (“ CPT ”) and the Secured Party (the “ Purchase Agreement ”), CPT has agreed to issue to the Secured Party and the Secured Party has agreed to purchase from CPT certain senior secured, convertible, redeemable debentures (the “ Debentures ”), as more specifically set forth in the Purchase Agreement; and WHEREAS , in order to induce the Secured Party to purchase the Debentures, each of the Companies, each being a majority-owned and controlled subsidiary of CPT, has made and executed a Guaranty Agreement dated of even date herewith (the “ Guaranty ”) in favor of Secured Party; and WHEREAS , in order to induce the Secured Party to purchase the Debentures, and to secure each Company’s liabilities and obligations under the Guaranty, each Company has agreed to execute and deliver to the Secured Party this Agreement for the benefit of the Secured Party, and each Company has agreed to grant to the Secured Party an unconditional, continuing, first priority security interest and lien in and against the Collateral of each Company (subject only to the Permitted Encumbrances) to secure the prompt payment, performance and discharge in full of all of each Company’s obligations under the Guaranty, the Purchase Agreement and the other Transaction Documents; NOW, THEREFORE , in consideration of the mutual covenants and agreements of the parties hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties each intending to be legally bound, hereby do agree as follows: 1.
